                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                    WESTERN DIVISION

William Isgar,                                      )
                                                    )
Plaintiff,                                          )
                                                    )
         v.                                         )         Case No. 4:18-00957-CV-W-HFS
                                                    )
Uber Technologies, Inc., et al.,                    )
                                                    )
Defendant.                                          )



                                                ORDER


         Plaintiff has filed a motion seeking leave to proceed in forma pauperis. According to 28

 U.S.C. § 1915, the court may authorize commencement of a suit without prepayment of fees by a

 person who, in good faith, files an affidavit stating that he or she is unable to pay the costs of the

 lawsuit. Andrews v. Nicholson, 2005 WL 2403449 *1 (W.D. Mo.).


         The district court follows a two-step process in considering whether the applicant should

 be permitted to proceed in forma pauperis.             Id.    First, the court must determine whether

 the applicant qualifies by economic status, and, second, the court must determine whether under

 1915(e) the action or appeal is frivolous or malicious, fails to state a claim on which relief may be

 granted or seeks monetary relief against a defendant who is immune from such relief. Id. The

 opportunity to proceed in forma pauperis is a privilege rather than a right, and should not be used

 to abuse the court’s process. Broulette v. Spencer, 2005 WL 1009577 (W.D.Mo.).


         Based on the financial affidavit provided, it is not clear whether plaintiff is financially unable

 to pay the filing fee, and qualifies for in forma pauperis status pursuant to 28 U.S.C. § 1915. Isgar’s

 affidavit states that he is employed by Uber, Lyft, and two other unintelligible names. (Doc. 2). He

 lists his Net Income as $2000 and his Gross Income as $800 monthly. (Doc. 2). He also states that




              Case 4:18-cv-00957-HFS Document 3 Filed 12/05/18 Page 1 of 2
he receives social security retirement and disability payments of approximately $900 per month.

(Doc. 2). Even assuming Mr. Isgar qualifies for in forma pauperis status, a case may be dismissed

at any time upon a finding that the action is frivolous or malicious, fails to state a claim, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).


       Here, plaintiff seeks leave to commence this action without payment of fees against various

 Uber-related entities. Any alleged harm is unclear and the complaint is vague, rambling, and not

 decipherable. Even giving the complaint the benefit of a liberal construction, plaintiff has not pled

 any facts linking any of the defendant to a particular cause of action. Further, plaintiff has not set

 forth a claim of constitutional dimension or a violation of federal law. Caldwell v. Snyder, 2011 WL

 204879 (E.D.Ark). Therefore, the court finds this case frivolous within the meaning of 28 U.S.C. §

 1915 ( e) (2)(B).


       Furthermore, it appears that plaintiff has made the same or similar defective allegations in

 multiple cases before this Court, which have resulted in denials of motions for in forma pauperis

 status or dismissal. See, e.g., Nos. 16-cv-1098-HFS, 15-cv-796-JTM, 15-cv-817-HFS, 15-cv-996-

 FJG, 18-cv-524-FJG, 17-cv-1045-ODS, 17-cv-151-GAF.


       Accordingly, the Court hereby GRANTS plaintiff’s motion for leave to proceed in forma

 pauperis (Doc. 1), but DISMISSES plaintiff’s Complaint under 28 U.S.C. Section 1915 ( e) (2) (B)

 for the reasons stated above. It is further ORDERED that the clerk of the court mail a copy of this

 order by regular and certified mail to plaintiff at: 9401 East 63 Street, #310, Raytown, Missouri

 64133.



                                              __/s/ Howard F. Sachs___________
                                              HOWARD F. SACHS
                                              UNITED STATES DISTRICT JUDGE

December 5, 2018

Kansas City, Missouri



          Case 4:18-cv-00957-HFS Document 3 Filed 12/05/18 Page 2 of 2
